Citation Nr: 1433381	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-16 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral knee disabilities.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to January 1971, to include service in the Republic of Vietnam.  He received numerous awards and decorations, among them the Combat Infantryman Badge and the Silver Star Medals.

This claim comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In April 2012, the Veteran and his spouse testified at a hearing at this RO before a Veterans Law Judge.  In March 2013, the Board granted one of the issues on appeal.  The other issues on appeal, which are those listed above, were remanded.


REMAND

The Veterans Law Judge who conducts a hearing shall participate in making the final decision with respect to the issues of the claim that were discussed.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  Unfortunately, the Veterans Law Judge who conducted the April 2012 hearing no longer is employed by the Board.  The Veteran was advised of that and asked whether he wanted another hearing in a June 2014 letter.  He responded that he wanted another hearing at the RO before a Veterans Law Judge available to render a final decision.  A remand is required to schedule the requested hearing.

Accordingly, the claim is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board at the RO.  Notify the Veteran and representative of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the issues of the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

